Exhibit 10.3
REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of      , 2009, by and among Eastman Kodak Company, a New Jersey
corporation (the “Company”), the guarantors party to this Agreement (the
“Guarantors”) and KKR Jet Stream (Cayman) Limited (the “Investor”).
          WHEREAS, the Investor has, pursuant to that certain Note and Warrant
Purchase Agreement, dated as of September 16, 2009, between the Company and the
Investor (the “Purchase Agreement”), agreed to purchase the Company’s      %
Senior Secured Notes due 2017 (the “Notes”) and the associated guarantees;
          WHEREAS, the Investor has, pursuant to the Purchase Agreement, agreed
to purchase warrants (the “Warrants”) to purchase an aggregate of up to
53,000,000 shares (the “Warrant Shares”) of common stock, $2.50 par value per
share, of the Company (the “Common Stock”); and
          WHEREAS, it is a condition to the closing (the “Closing”) of the
transactions contemplated by the Purchase Agreement that the Company, the
Guarantors and the Investor enter into this Agreement at or prior to the Closing
in order to grant the Investor certain registration rights as set forth herein.
          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, the Guarantors and the
Investor agree as follows:
     1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the respective meanings set forth in this Section 1:
          “Affiliate” of any Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. For purposes of this definition, “control” when used
with respect to any Person has the meaning specified in Rule 12b-2 under the
Exchange Act; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
          “Automatic Shelf Registration Statement” means an “automatic shelf
registration statement” as defined under Rule 405.
          “Business Day” means a day that is a Monday, Tuesday, Wednesday,
Thursday or Friday and is not a day on which banking institutions in New York,
New York generally are authorized or obligated by law, regulation or executive
order to close.
          “Commission” means the Securities and Exchange Commission or any other
federal agency then administering the Securities Act or Exchange Act.
          “Effective Date” means the time and date that the Registration
Statement filed

1



--------------------------------------------------------------------------------



 



pursuant to Section 2(a) is first declared effective by the Commission or
otherwise becomes effective.
          “Effectiveness Date” means:
          (a) with respect to the initial Registration Statement required to be
filed to cover the resale by the Holders of the Registrable Securities, (i) the
date such Registration Statement is filed, if the Company is a WKSI as of such
date, or (ii) if the Company is not a WKSI as of the date such Registration
Statement is filed, the 90th day following the Closing; and
          (b) with respect to any additional Registration Statements that may be
required pursuant to Section 2(a) hereof, (i) if the Company is a WKSI, the date
such additional Registration Statement is filed or (ii) if the Company is not a
WKSI, the earlier of: (x) the 90th day following the date on which the Company
first knows, or reasonably should have known, that such additional Registration
Statement is required under such Section and (y) the fifth Trading Day following
the date on which the Company is notified by the Commission that such additional
Registration Statement will not be reviewed or is no longer subject to further
review and comments.
          “Effectiveness Period” has the meaning set forth in Section 2(a).
          “Electing Holders” means (i) if KKR Holders collectively hold a
majority of the then outstanding Registrable Securities, one or more KKR Holders
that hold no less than a majority of the Registrable Securities then held by KKR
Holders or (ii) if KKR Holders collectively do not hold a majority of the then
outstanding Registrable Securities, the Holder or Holders (as applicable) of no
less than a majority of the then outstanding Registrable Securities.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Filing Date” means:
          (a) with respect to the initial Registration Statement required to be
filed to cover the resale by the Holders of the Registrable Securities, the 30th
day following the Closing; and
          (b) with respect to any additional Registration Statements that may be
required pursuant to Section 2(a) hereof, the 30th day following the date on
which the Company first knows, or reasonably should have known, that such
additional Registration Statement is required under such Section.
          “Freely Tradable” means, with respect to any security, a security that
(i) is eligible to be sold by the Holder thereof without any volume or manner of
sale restrictions under the Securities Act pursuant to Rule 144, (ii) which
bears no legends restricting the transfer thereof, and (iii) bears an
unrestricted CUSIP number (if held in global form).
          “Hedging Contract” means a derivative contract of a type described in
the incoming letter referred to in Securities Exchange Commission no-action
interpretive letter dated

2



--------------------------------------------------------------------------------



 



October 9, 2003 issued to Goldman, Sachs & Co. (the “Interpretive Letter”),
entered into between a Holder and a financial intermediary (a “Hedging Contract
Counterparty”) and referencing the Preferred Stock or the Common Stock.
          “Holder” or “Holders” means the registered holder or holders, as the
case may be, from time to time of Registrable Securities.
          “Indemnified Party” has the meaning set forth in Section 5(c).
          “Indemnifying Party” has the meaning set forth in Section 5(c).
          “Indenture” has the meaning set forth in the Purchase Agreement.
          “KKR Holders” has the meaning set forth in the Purchase Agreement.
          “Losses” has the meaning set forth in Section 5(a).
          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
          “Proceeding” means a pending action, claim, suit, or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition) or investigation known to the Company to be threatened.
          “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
          “Questionnaire” has the meaning set forth in Section 3(k).
          “Registrable Securities” means (i) the Notes and the related
guarantees, (ii) the Warrants, (iii) the Warrant Shares issuable or issued upon
the exercise of the Warrants, (iv) the Common Stock sold short to hedge the
exposure of a Hedging Contract Counterparty (as defined in “Hedging Contract”
above) to the Hedging Contract to which such Hedging Contract Counterparty is a
party, as contemplated in the Interpretive Letter (as defined in “Hedging
Contract” above) and (v) any securities issued as (or issuable upon the
conversion or exercise of any warrant, right or other security that is issued
as) a dividend, stock split, recapitalization or other distribution with respect
to, or in exchange for, or in replacement of, the securities referenced in
clauses (i) (without giving effect to any election by the Company therein),
(ii) or (iii) above or this clause (v); provided, however, that the term
“Registrable Securities” shall exclude in all cases any securities (1) sold or
exchanged by a Person pursuant to an effective registration statement under the
Act or in compliance with Rule 144, (2) that are Freely Tradable

3



--------------------------------------------------------------------------------



 



(it being understood that for purposes of determining eligibility for resale
under clause (2) of this proviso, no securities held by any Holder shall be
considered Freely Tradable to the extent such Holder reasonably determines that
it is an affiliate (as defined under Rule 144) of the Company) or (3) that shall
have ceased to be outstanding.
          “Registration Default” has the meaning set forth in Section 2(b).
          “Registration Default Date” has the meaning set forth in Section 2(b).
          “Registration Default Period” has the meaning set forth in
Section 2(b).
          “Registration Statement” means a registration statement in the form
required to register the resale of the Registrable Securities, and including the
Prospectus, amendments and supplements to each such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 405” means Rule 405 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Rule 433” means Rule 433 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Special Payments” has the meaning set forth in Section 2(b).
          “Suspension Period” has the meaning set forth in Section 2(a).
          “Trading Day” means a day during which trading in the Common Stock
generally occurs.
          “Trading Market” means the principal national securities exchange on
which the Common Stock is listed.

4



--------------------------------------------------------------------------------



 



          “WKSI” means a “well known seasoned issuer” as defined under Rule 405.
     2. Registration.
          (a) On or prior to each Filing Date, the Company and the Guarantors
will prepare and file with the Commission a Registration Statement covering the
resale of all Registrable Securities not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415. The Registration Statement (i) shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form for such purpose) and, if the Company is a WKSI as of
the Filing Date, shall be an Automatic Shelf Registration Statement and
(ii) shall contain (except if otherwise requested by the Electing Holders or
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the “Plan of Distribution” in substantially the
form attached hereto as Annex A. The Company and the Guarantors will use their
commercially reasonable efforts to cause the Registration Statement to be
declared effective or otherwise to become effective under the Securities Act as
soon as possible but, in any event, no later than the Effectiveness Date, and
will use their commercially reasonable efforts to keep the Registration
Statement continuously effective under the Securities Act until the registration
rights under this Agreement terminate in accordance with Section 2(d) (the
“Effectiveness Period”). In addition, the Company and the Guarantors will,
promptly and from time to time, file such additional Registration Statements to
cover resales of any Registrable Securities which are not registered for resale
pursuant to a pre-existing Registration Statement no later than the Filing Date
with respect thereto, and will use their commercially reasonable efforts to
cause such Registration Statement to be declared effective or otherwise to
become effective under the Securities Act as soon as practicable after the
applicable Filing Date but, in any event, no later than the applicable
Effectiveness Date, and will use their commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act at
all times during the Effectiveness Period. Notwithstanding anything to the
contrary in this Agreement, upon notice to the Holders, without incurring or
accruing any obligation to pay any Special Payments pursuant to Section 2(b),
the Company may suspend the use or the effectiveness of the Registration
Statement, or extend the time period in which it is required to file the
Registration Statement, for up to 60 consecutive days and up to 100 days in the
aggregate, in any 365-day period (a “Suspension Period”) if the Board of
Directors of the Company determines that there is a valid business purpose for
suspension of the Registration Statement, which valid business purpose shall
include without limitation plans for a registered public offering, an
acquisition or other proposed or pending corporate developments and similar
events (it being agreed that the notice of the Suspension Period shall not state
the reason therefore). In the event the Company exercises its rights under the
preceding sentence, the Holders agree to suspend, immediately upon their receipt
of the notice referred to above, their use of the Prospectus relating to such
Registration Statement in connection with any sale or offer to sell Registrable
Securities and not to sell any Registrable Securities pursuant thereto until
such Holder has been advised in writing by the Company that the applicable
Prospectus may be used or is effective (which notice the Company agrees to
provide promptly following the lapse of the event or circumstance giving rise to
such suspension). Each Holder shall keep confidential the fact of the delivery
of the suspension notice except as required by applicable law.

5



--------------------------------------------------------------------------------



 



          (b) If: (i) any Registration Statement is not filed on or prior to its
Filing Date, (ii) a Registration Statement is not declared effective by the
Commission or does not otherwise become effective on or prior to its required
Effectiveness Date, or (iii) after its Effective Date, such Registration
Statement ceases for any reason to be effective and available to the Holders as
to all Registrable Securities to which it is required to cover at any time prior
to the expiration of the Effectiveness Period (in each case, except as
specifically permitted herein with respect to any applicable Suspension Period)
(any such failure or breach being referred to as a “Registration Default,” and
for purposes of clauses (i) or (ii) the date on which such Registration Default
occurs, and for purposes of clause (iii) the date on which the Registration
Statement ceases to be effective and available, being referred to as the
“Registration Default Date” and each period from and including the Registration
Default Date during which a Registration Default has occurred and is continuing,
a “Registration Default Period”), then, during the Registration Default Period,
in addition to any other rights available to the Holders (including, without
limitation, pursuant to Section 7(a)), the Company and the Guarantors will pay a
special payment (collectively, “Special Payments”) to Holders of Notes in
respect of each Note that is a Registrable Security, in an amount equal to 0.50%
per annum of the principal amount of such Note. Special Payments shall accrue
from the applicable Registration Default Date until all Registration Defaults
have been cured and shall be payable semi-annually in arrears on each and
following the applicable Registration Default Date to the record holder of the
applicable security on the date that is 15 days prior to such payment date,
until paid in full. Special Payments payable in respect of any Registration
Default Period shall be computed on the basis of a 360-day year consisting of
twelve 30-day months. Special Payments shall be payable only with respect to a
single Registration Default at any given time, notwithstanding the fact that
multiple Registration Defaults may have occurred and be continuing. The
obligations to pay Special Payments is a joint and several obligation of the
Company and the Guarantors.
          (c) The Company shall not, from the date hereof until the Effective
Date of the initial Registration Statement, prepare and file with the Commission
a registration statement relating to an offering of any of its securities for
its own account or the account of others under the Securities Act.
          (d) The registration rights granted under this Section 2 shall
automatically terminate upon the earlier of (i) such time as there are no
outstanding Registrable Securities and (ii)     , 2017.1
     3. Registration Procedures.
          The procedures to be followed by the Company, the Guarantors and each
selling Holder, and the respective rights and obligations of the Company, the
Guarantors and such Holders, with respect to the preparation, filing and
effectiveness of a Registration Statement, and the distribution of Registrable
Securities pursuant thereto, are as follows:
          (a) The Company and the Guarantors will, at least five (5) Trading
Days prior to the filing of a Registration Statement or any related Prospectus
or any amendment or supplement thereto (other than amendments and supplements
that do nothing more than name
 

1   Date to be six months after the maturity date of the Notes.

6



--------------------------------------------------------------------------------



 



Holders and provide information with respect thereto), (i) furnish to the
Holders copies of all such documents proposed to be filed, which documents
(other than those incorporated by reference) will be subject to the reasonable
review of such Holders and (ii) use their reasonable efforts to address in each
such document when so filed with the Commission such comments as the Holders
reasonably shall propose within five (5) Trading Days of the delivery of such
copies to the Holders.
          (b) The Company and the Guarantors will use commercially reasonable
efforts to (i) prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to each Registration Statement and
the Prospectus used in connection therewith as may be necessary under applicable
law with respect to the disposition of all Registrable Securities covered by
such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
and (iii) respond as promptly as reasonably possible to any comments received
from the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holders as Selling Stockholders
but not any comments that would result in the disclosure to the Holders of
material and non-public information concerning the Company.
          (c) The Company and the Guarantors will comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statements and the disposition of all Registrable
Securities covered by each Registration Statement.
          (d) The Company and the Guarantors will notify the Holders as promptly
as reasonably possible (and, in the case of (i)(A) below, not less than three
Trading Days prior to such filing) and (if requested by any such Person) confirm
such notice in writing no later than one Trading Day following the day: (i)(A)
when a Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement (in
which case the Company shall provide true and complete copies thereof and all
written responses thereto to each of the Holders that pertain to the Holders as
a Selling Stockholder or to the Plan of Distribution, but not information which
the Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has been declared effective; (ii) of any request by the Commission
or any other Federal or state governmental authority for amendments or
supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holders as Selling Stockholders or the Plan of
Distribution; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any

7



--------------------------------------------------------------------------------



 



jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of (but not the nature or details concerning)
any event or passage of time that makes any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (provided, however, that no notice by the Company shall be
required pursuant to this clause (v) in the event that the Company either
promptly files a Prospectus supplement to update the Prospectus or a Form 8-K or
other appropriate Exchange Act report that is incorporated by reference into the
Registration Statement, which in either case, contains the requisite information
that results in such Registration Statement no longer containing any untrue
statement of material fact or omitting to state a material fact necessary to
make the statements therein not misleading).
          (e) The Company and the Guarantors will use commercially reasonable
efforts to avoid the issuance of, or, if issued, obtain the withdrawal of
(i) any order suspending the effectiveness of a Registration Statement, or
(ii) any suspension of the qualification (or exemption from qualification) of
any of the Registrable Securities for sale in any jurisdiction, at the earliest
practicable moment, or if any such order or suspension is made effective during
any Suspension Period, at the earliest practicable moment after the Suspension
Period is over.
          (f) During the Effectiveness Period, the Company and the Guarantors
will furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
requested by such Person (including those incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that neither
the Company nor the Guarantors will have any obligation to provide any document
pursuant to this clause that is available on the EDGAR system.
          (g) The Company and the Guarantors will promptly deliver to each
Holder, without charge, as many copies of each Prospectus or Prospectuses
(including each form of prospectus) and each amendment or supplement thereto as
such Persons may reasonably request during the Effectiveness Period. The Company
and the Guarantors consent to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
          (h) The Company and the Guarantors will, prior to any public offering
of Registrable Securities, use commercially reasonable efforts to register or
qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
applicable state securities or Blue Sky laws of those jurisdictions within the
United States as any Holder reasonably requests in writing to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that neither the
Company nor the

8



--------------------------------------------------------------------------------



 



Guarantors will be required to (i) qualify generally to do business or as a
dealer in securities in any jurisdiction where it is not then so qualified or
(ii) take any action which would subject the Company or the Guarantors to
general service of process or any material tax in any such jurisdiction where it
is not then so subject.
          (i) The Company and the Guarantors will cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statements, which certificates shall be free, to the extent
permitted by the Warrants and Indenture, of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any such Holders may request in writing. In connection therewith,
if required by the Company’s transfer agent, the Company and the Guarantors will
promptly after the effectiveness of the Registration Statement cause an opinion
of counsel as to the effectiveness of the Registration Statement to be delivered
to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Securities
without legend upon sale by the holder of such shares of Registrable Securities
under the Registration Statement.
          (j) Upon the occurrence of any event contemplated by Section 3(d)(v),
as promptly as reasonably possible, the Company and the Guarantors will prepare
a supplement or amendment, including a post-effective amendment, if required by
applicable law, to the affected Registration Statements or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, no Registration Statement nor any Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.
          (k) Notwithstanding any other provision of the Agreement, no Holder of
Registrable Securities may include any of its Registrable Securities in the
Registration Statement pursuant to this Agreement unless the Holder furnishes to
the Company a completed questionnaire substantially in the form of Exhibit A
(the “Questionnaire”) for use in connection with the Registration Statement at
least ten (10) Trading Days prior to the filing of the Registration Statement;
provided, however, the Investor shall not be required to furnish a Questionnaire
in connection with the initial Registration Statement if the Investor owns all
of the outstanding Notes and Warrants as of the initial Filing Date. The Company
agrees to update the Prospectus at least once in every 90 day period (commencing
with the first 90 day period starting on the effective date of the initial
Registration Statement) to add any Holders who have delivered a Questionnaire
since the last such update as selling securityholders in the Prospectus.
          (l) The Holders may distribute the Registrable Securities by means of
an underwritten offering; provided that (a) the Electing Holders provide written
notice to the Company of their intention to distribute Registrable Securities by
means of an underwritten offering, (b) the managing underwriter or underwriters
thereof shall be designated by the Electing Holders (provided, however, that
such designated managing underwriter or underwriters shall be reasonably
acceptable to the Company), (c) each Holder participating in such underwritten
offering agrees to sell such Holder’s Registrable Securities on the basis
provided in

9



--------------------------------------------------------------------------------



 



any underwriting arrangements approved by the persons entitled selecting the
managing underwriter or underwriters hereunder and (d) each Holder participating
in such underwritten offering completes and executes all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements. The Company hereby
agrees with each Holder that, in connection with any underwritten offering in
accordance with the terms hereof, it will negotiate in good faith and execute
all indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements, including using all
commercially reasonable efforts to procure customary legal opinions and auditor
“comfort” letters.
          (m) In the event the Holders seek to complete an underwritten
offering, for a reasonable period prior to the filing of any Registration
Statement, and throughout the Effectiveness Period, the Company and the
Guarantors will make available upon reasonable notice at the Company’s principal
place of business or such other reasonable place for inspection by the managing
underwriter or underwriters selected in accordance with Section 3(l), such
financial and other information and books and records of the Company, and cause
the officers, employees, counsel and independent certified public accountants of
the Company to respond to such inquiries, as shall be reasonably necessary (and
in the case of counsel, not violate an attorney-client privilege in such
counsel’s reasonable belief), to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act; provided, however, that the
foregoing inspection and information gathering on behalf of the Holders (and any
managing underwriter or underwriters) shall be conducted by legal counsel to the
Holders (and legal counsel to such managing underwriter or underwriters); and
provided further that each such party shall be required to maintain in
confidence and not to disclose to any other Person any information or records
reasonably designated by the Company as being confidential, until such time as
(A) such information becomes a matter of public record (whether by virtue of its
inclusion in the Registration Statement or in any other manner other than
through the release of such information by any Person afforded access to such
information pursuant hereto), or (B) such Person shall be required so to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such Person shall have given the
Company prompt prior written notice of such requirement).
          (n) Each Holder hereby acknowledges the restrictions on the transfer
of the Warrants, Warrant Shares, Notes and related guarantees as set forth in
the Warrant and the Indenture, as applicable, and expressly acknowledges and
agrees that nothing herein shall be deemed to permit any assignment, transfer or
other disposition of Registrable Securities in violation of the terms of the
Warrants or Indenture, as applicable.
     4. Registration Expenses. All fees and expenses incident to the Company’s
and the Guarantors’ performance of or compliance with their obligations under
this Agreement (excluding any underwriting discounts and selling commissions,
but including all legal fees and expenses of one legal counsel to the Holders)
shall be borne by the Company and the Guarantors, jointly and severally, whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence shall include,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the Trading Market, and (B) in

10



--------------------------------------------------------------------------------



 



compliance with applicable state securities or Blue Sky laws), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company and the Guarantors shall be responsible
for all of their internal expenses incurred in connection with the consummation
of the transactions contemplated by this Agreement (including, without
limitation, all salaries and expenses of their officers and employees performing
legal or accounting duties), the expense of any annual audit and the fees and
expenses incurred in connection with the listing of the Registrable Securities
on any securities exchange as required hereunder. For the avoidance of doubt,
each Holder shall pay all underwriting and placement discounts and commissions,
agency and placement fees, brokers’ commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities. In
addition to the foregoing, the Company shall pay the reasonable legal fees and
expenses of the single counsel to the Holders in connection with the
Registration Statement (not to exceed $25,000 in the aggregate); provided,
however, if the Holders reasonably determine that local counsel is required in
connection with the Registration Statement, then the Company shall be obligated
to pay such reasonable legal fees and expense as well (not to exceed $10,000 in
the aggregate).
     5. Indemnification.
          (a) Indemnification by the Company. The Company and the Guarantors
will, notwithstanding any termination of this Agreement, jointly and severally,
indemnify and hold harmless each Holder and each underwriter, broker-dealer or
selling agent, if any, which facilitates the disposition of Registrable
Securities, the officers, directors, agents, partners, members, stockholders and
employees of each of them, each Person who controls any such Holder,
underwriter, broker-dealer or selling agent (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus (including, without limitation, any “issuer
free writing prospectus” as defined in Rule 433) or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus (including, without limitation, any “issuer
free writing prospectus” as defined in Rule 433) or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (i) such Losses arise out of or are based
upon any untrue statements, alleged untrue statements, omissions or alleged
omissions that are based solely upon information regarding such Holder,
underwriter, broker-dealer or selling agent furnished in writing to the Company
by such Person expressly for use therein pursuant to

11



--------------------------------------------------------------------------------



 



Section 3(k) or (ii) such Losses arise out of or are based upon transfers of
Registrable Securities during a Suspension Period or after a failure to provide
the notice required by Section 7(m). The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.
          (b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, the Guarantors, their respective directors, officers,
agents and employees, each Person who controls the Company or the Guarantors
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising solely out of or based solely upon any
untrue statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433), or in any amendment or
supplement thereto, or arising solely out of or based solely upon any omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus
(including, without limitation, any “issuer free writing prospectus” as defined
in Rule 433) or supplement thereto, in light of the circumstances under which
they were made) not misleading to the extent, but only to the extent, that such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder in the Questionnaire
or otherwise expressly for use therein. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall be permitted to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party
(whose approval shall not be unreasonably withheld) and the payment of all fees
and expenses incurred in connection with defense thereof; provided, that the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
          An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding (whose approval
shall not be unreasonably withheld); or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such

12



--------------------------------------------------------------------------------



 



Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
          All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, promptly upon
receipt of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided that the Indemnifying Party may require such
Indemnified Party to undertake to reimburse all such fees and expenses to the
extent it is finally judicially determined that such Indemnified Party is not
entitled to indemnification hereunder).
          (d) Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities

13



--------------------------------------------------------------------------------



 



subject to the Proceeding exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
          The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
     6. Facilitation of Sales Pursuant to Rule 144. To the extent it shall be
required to do so under the Exchange Act, the Company shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.
Upon the request of any Holder in connection with that Holder’s sale pursuant to
Rule 144, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.
     7. Miscellaneous.
          (a) Remedies. In the event of a breach by the Company or the
Guarantors or by a Holder, of any of their obligations under this Agreement,
each Holder or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement. The Company, the Guarantors and each Holder agree that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and further
agree that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.
          (b) Discontinued Disposition. Each Holder agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(d), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing by the Company that the use of the applicable Prospectus may
be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
          (c) Amendments and Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company and the
Electing Holders. The Company shall provide prior notice to all Holders of any
proposed waiver or

14



--------------------------------------------------------------------------------



 



amendment. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
     (d) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile or electronic mail as
specified in this Section prior to 5:00 p.m. (New York time) on a Business Day,
(ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile or electronic mail as specified in this
Agreement later than 5:00 p.m. (New York time) on any date and earlier than
11:59 p.m. (New York time) on such date, (iii) the Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:

     
If to the Company or any Guarantor:
  Eastman Kodak Company
343 State Street
Rochester, New York 14640
Attention: General Counsel
Telephone: (585) 724-4000
Facsimile No: (585) 724-9549
Email: joyce.haag@kodak.com
 
   
With a copy to:
  Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Attention: Larry Sonsini
Facsimile: (650) 493-6811
Email: lsonsini@wsgr.com
 
   
 
  and
 
   
 
  1301 Avenue of the Americas, 40th Floor
New York, New York 10019
Attention: Selim Day
                 Adam Dinow
Facsimile: (212) 999-5899
Email: sday@wsgr.com
           adinow@wsgr.com

15



--------------------------------------------------------------------------------



 



     
If to the Investor:
  c/o Kohlberg Kravis Roberts & Co. L.P.
2800 Sand Hill Road, Suite #200
Menlo Park, California 94025
Attention: Pontus Pettersson
Facsimile: (650) 233-6538
Email: pontus.pettersson@kkr.com
 
   
With a copy to:
  Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention: Greg Rodgers
Facsimile: (212) 751-4864
Email: greg.rodgers@lw.com
 
   
If to any other Person who is then the registered Holder:
  To the address of such Holder as it appears in the applicable register for the
Securities, or after delivery of a Questionnaire by such Holder, as provided in
such Questionnaire

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder; provided, however, that
nothing herein shall be deemed to permit any assignment, transfer or other
disposition of Registrable Securities in violation of the terms of the Indenture
or any Warrant. The Company and the Guarantors may not assign their respective
rights or obligations hereunder without the prior written consent of the
Electing Holders.
          (f) Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile or
electronic mail transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such signature delivered
by facsimile or electronic mail transmission were the original thereof.
          (g) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.
          (h) Submission to Jurisdiction. Each of the parties to this Agreement
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for the recognition or

16



--------------------------------------------------------------------------------



 



enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
          (i) Waiver of Venue. Each of the parties to this Agreement irrevocably
and unconditionally waives, to the fullest extent permitted by applicable law,
(i) any objection that it may now or hereafter have to the laying of venue of
any action or proceeding arising out of or relating to this Agreement in any
court referred to in Section 7(h) and (ii) the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
          (j) Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
          (k) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
          (l) Notice by Holders. Each Holder agrees to provide the Company with
ten days prior written notice before the date of any proposed sale, transfer or
other disposition by such Holder of more than $10,000,000 principal amount of
Notes, 2,000,000 Warrants or 2,000,000 Warrant Shares pursuant to the
Registration Statement. If a Holder provides a notice as required by the
foregoing sentence, it need not provide another such notice until 90 days have
passed from the date such notice was provided.
          (m) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and
supersedes all other prior agreements and understandings, both written and oral,
between the parties, with respect to the subject matter hereof.
          (n) Headings; Section References. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof. Unless otherwise stated, references to Sections, Schedules and
Exhibits are to the Sections, Schedules and Exhibits of this Agreement.
[THIS SPACE LEFT BLANK INTENTIONALLY]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  EASTMAN KODAK COMPANY    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



                  GUARANTORS:         CREO MANUFACTURING AMERICA LLC    
 
                KODAK AVIATION LEASING LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                EASTMAN GELATINE CORPORATION

EASTMAN KODAK INTERNATIONAL CAPITAL COMPANY, INC.

FAR EAST DEVELOPMENT LTD.

FPC INC.

KODAK (NEAR EAST), INC.

KODAK AMERICAS, LTD.

KODAK IMAGING NETWORK, INC.

KODAK PORTUGUESA LIMITED

KODAK REALTY, INC.

LASER EDIT, INC.

LASER-PACIFIC MEDIA CORPORATION

PACIFIC VIDEO, INC.

PAKON, INC.

QUALEX INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



                  KODAK PHILIPPINES, LTD.

NPEC INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



                  INVESTOR:
KKR JET STREAM (CAYMAN) LIMITED    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



ANNEX A
PLAN OF DISTRIBUTION
          The holders of Securities (defined below) selling or otherwise
disposing of such Securities pursuant hereto (the “Selling Securityholders”) and
any of their pledgees, donees, transferees, assignees or other
successors-in-interest may, from time to time, sell, transfer or otherwise
dispose of any or all of their Securities of Notes, Warrants or Warrant Shares
(collectively “Securities”) or interests in Securities on any stock exchange,
market or trading facility on which the Securities are traded or in private
transactions. These dispositions may be at fixed prices, at prevailing market
prices at the time of sale, at prices related to the prevailing market price, at
varying prices determined at the time of sale, or at negotiated prices. The
Selling Securityholders may use one or more of the following methods when
disposing of the Securities or interests therein:

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;     •   block trades in which the
broker-dealer will attempt to sell the Securities as agent but may position and
resell a portion of the block as principal to facilitate the transaction;     •
  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •   an exchange distribution in accordance with the rules of
the applicable exchange;     •   privately negotiated transactions;     •  
short sales entered into after the effective date of the registration statement
of which this prospectus is a part;     •   through the writing or settlement of
options or other hedging transactions, whether through an options exchange or
otherwise;     •   broker-dealers may agree with the Selling Securityholders to
sell a specified number of such Securities at a stipulated price per share;    
•   a combination of any such methods of disposition; and     •   any other
method permitted pursuant to applicable law.

          The Selling Securityholders may also sell Securities under Rule 144
under the Securities Act, if available, rather than under this prospectus.
          Broker-dealers engaged by the Selling Securityholders may arrange for
other broker-dealers to participate in sales. Broker-dealers may receive
commissions or discounts from the Selling Securityholders (or, if any
broker-dealer acts as agent for the purchaser of Securities, from the purchaser)
in amounts to be negotiated. The Selling Securityholders do not

 



--------------------------------------------------------------------------------



 



expect these commissions and discounts to exceed what is customary in the types
of transactions involved.
          The Selling Securityholders may from time to time pledge or grant a
security interest in some or all of the Securities owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell Securities from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of Selling
Securityholders to include the pledgee, transferee or other successors in
interest as Selling Securityholders under this prospectus.
          Upon the Company being notified in writing by a Selling Securityholder
that any material arrangement has been entered into with a broker-dealer for the
sale of Securities through a block trade, special offering, exchange
distribution or secondary distribution or a purchase by a broker or dealer, a
supplement to this prospectus will be filed, if required, pursuant to Rule
424(b) under the Securities Act, disclosing (i) the name of each such Selling
Securityholder and of the participating broker-dealer(s), (ii) the number of
Securities involved, (iii) the price at which such Securities were sold,
(iv) the commissions paid or discounts or concessions allowed to such
broker-dealer(s), where applicable, (v) that such broker-dealer(s) did not
conduct any investigation to verify the information set out or incorporated by
reference in this prospectus, and (vi) other facts material to the transaction.
In addition, upon the Company being notified in writing by a Selling
Securityholder that a donee or pledge intends to sell more than 500 Securities,
a supplement to this prospectus will be filed if then required in accordance
with applicable securities law.
          The Selling Securityholders also may transfer the Securities in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
          In connection with the sale of Securities or interests in Securities,
the Selling Securityholders may enter into hedging transactions with
broker-dealers or other financial institutions, which may in turn engage in
short sales of the Common Stock in the course of hedging the positions they
assume. The Selling Securityholders may also sell Securities of Common Stock
short and deliver these securities to close out their short positions, or loan
or pledge the Common Stock to broker-dealers that in turn may sell these
securities. The Selling Securityholders may also enter into option or other
transactions with broker-dealers or other financial institutions or the creation
of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of Securities offered by this
prospectus, which Securities such broker-dealer or other financial institution
may resell pursuant to this prospectus (as supplemented or amended to reflect
such transaction).
          The Selling Securityholders may enter into derivative transactions
with third parties, or sell securities not covered by this prospectus to third
parties in privately negotiated transactions. If the applicable prospectus
supplement indicates, in connection with those derivatives, the third parties
may sell securities covered by this prospectus and the applicable prospectus
supplement, including in short sale transactions. If so, the third party may use
securities pledged by the Selling Securityholders or borrowed from the Selling
Securityholders

 



--------------------------------------------------------------------------------



 



or others to settle those sales or to close out any related open borrowings of
stock, and may use securities received from the Selling Securityholders in
settlement of those derivatives to close out any related open borrowings of
stock. The third party in such sale transactions will be an underwriter and, if
not identified in this prospectus, will be identified in the applicable
prospectus supplement (or a post-effective amendment).
          The Company has advised the Selling Securityholders that they are
required to comply with Regulation M promulgated under the Securities and
Exchange Act during such time as they may be engaged in a distribution of the
Securities. The foregoing may affect the marketability of the Securities.
          The Company is required to pay all fees and expenses incident to the
registration of the Securities. The Company has agreed to indemnify the Selling
Securityholders against certain losses, claims, damages and liabilities,
including liabilities under the Securities Act or otherwise.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
SELLING SECURITYHOLDER QUESTIONNAIRE
Reference is made to that certain registration rights agreement (the
“Registration Rights Agreement”), dated as of September  , 2009, by and among
Eastman Kodak Company (the “Company”), the guarantors party thereto and KKR Jet
Stream (Cayman) Limited. Capitalized terms used and not defined herein shall
have the meanings given to such terms in the Registration Rights Agreement.
The undersigned Holder (the “Selling Securityholder”) of the Registrable
Securities is providing this Selling Securityholder Questionnaire pursuant to
Section 3(k) of the Registration Rights Agreement. The Selling Securityholder,
by signing and returning this Selling Securityholder Questionnaire, understands
that it will be bound by the terms and conditions of this Selling Securityholder
Questionnaire and the Registration Rights Agreement. The Selling Stockholder
hereby acknowledges its indemnity obligations pursuant to Section 5(b) of the
Registration Rights Agreement.
The Selling Securityholder provides the following information to the Company and
represents and warrants that such information is accurate and complete:

(1)   (a)     Full Legal Name of Selling Securityholder:

     
 

  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in (3) below are held:        
 
    (c)   Full Legal Name of DTC Participant (if applicable and if not the same
as (b) above) through which Registrable Securities listed in (3) below are held:
       
 

(2)   Address for Notices to Selling Securityholder:

     
 
       
 

     
Telephone (including area code):
   
 
   

     
Fax (including area code):
   
 
   

     
Contact Person:
   
 
   

(3)   Beneficial Ownership of Registrable Securities:

     
 

(a)   Type and Principal Amount/Number of Registrable Securities beneficially
owned:

     
 

(b)   CUSIP No(s). of such Registrable Securities beneficially owned:

     
 

(4)   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder:

 



--------------------------------------------------------------------------------



 



    Except as set forth below in this Item (4), the Selling Securityholder is
not the beneficial or registered owner of any securities of the Company other
than the Registrable Securities listed above in Item (3).

  (a)   Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:        
 

(b)   CUSIP No(s). of such Other Securities beneficially owned:   (5)  
Relationship with the Company:

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

State any exceptions here:

(6)
Yes
No   Is the Selling Securityholder a registered broker-dealer?
o
o

If “Yes”, please answer subsection (a) and subsection (b):
(a) Did the Selling Securityholder acquire the Registrable Securities as
compensation for underwriting/broker-dealer activities to the Company?


  Yes
No    o
o

(b) If you answered “No” to question 6(a), please explain your reason for
acquiring the Registrable Securities:
 
 
 
 

(7)   Is the Selling Securityholder an affiliate of a registered broker-dealer?
  Yes
No   o
o

          If “Yes”, please identify the registered broker-dealer(s), describe
the nature of the affiliation(s) and answer subsection (a) and subsection (b):
 
 
 
 
(a) Did the Selling Securityholder purchase the Registrable Securities in the
ordinary course of business (if no, please explain)?


  Yes
No   o
o

Explain:
 
 
(b) Did the Selling Securityholder have an agreement or understanding, directly
or indirectly, with any person to distribute

 



--------------------------------------------------------------------------------



 



the Registrable Securities at the same time the Registrable Securities were
originally purchased (if yes, please explain)?


  Yes
No   o
o

Explain:

(8)
Yes
No   Is the Selling Securityholder a non-public entity?
o
o

If “Yes”, please answer subsection (a):
(a) Identify the natural person or persons that have voting or investment
control over the Registrable Securities that the non-public entity owns:
(9) Plan of Distribution:
The Selling Securityholder (including its donees and pledgees) intends to
distribute the Registrable Securities listed above in Item (3) pursuant to the
Registration Statement in accordance with the Plan of Distribution attached as
Annex A to the Registration Rights Agreement.
The Selling Securityholder acknowledges that it understands its obligations to
comply with the provisions of the Securities Exchange Act of 1934, as amended,
and the rules thereunder relating to stock manipulation, particularly
Regulation M thereunder (or any successor rules or regulations), in connection
with any offering of Registrable Securities pursuant to the Shelf Registration
Agreement. The Selling Securityholder agrees that neither it nor any person
acting on its behalf will engage in any transaction in violation of such
provisions.
Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.
In the event the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company other than pursuant to the Registration
Statement, the Selling Securityholder agrees to notify the transferee(s) at the
time of the transfer of its rights and obligations under this Selling
Securityholder Questionnaire and the Registration Rights Agreement.
In accordance with the Selling Securityholder’s obligation under the
Registration Rights Agreement to provide such information as may be required by
law or by the staff of the Commission for inclusion in the Registration
Statement, the Selling Securityholder agrees to promptly notify the Company of
any inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at anytime while the Registration Statement
remains effective. All notices to the Selling Securityholder pursuant to the
Registration Rights Agreement shall be made in writing, by hand-delivery,
first-class mail, or air courier guaranteeing overnight delivery to the address
set forth below.
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Registration Statement and the related
Prospectus. The undersigned

 



--------------------------------------------------------------------------------



 



understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the Registration Statement and
the related Prospectus.
By signing below, the undersigned agrees that if the Company notifies the
undersigned that the Registration Statement is not available pursuant to the
terms of the Registration Rights Agreement, the undersigned will suspend use of
the Prospectus until notice from the Company that the Prospectus is again
available.
Once this Selling Securityholder Questionnaire is executed by the undersigned
and received by the Company, the terms of this Selling Securityholder
Questionnaire, and the representations, warranties and agreements contained
herein, shall be binding on, shall inure to the benefit of and shall be
enforceable by the respective successors, heirs, personal representatives, and
assigns of the Company and the undersigned with respect to the Registrable
Securities beneficially owned by the undersigned and listed in Item (3) above.
This Selling Securityholder Questionnaire shall be governed by and construed in
accordance with the laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused
this Selling Securityholder Questionnaire to be executed and delivered either in
person or by its duly authorized agent.
Dated:                                                             

                            Beneficial Owner    
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

PLEASE RETURN THE COMPLETED AND EXECUTED
SELLING SECURITYHOLDER QUESTIONNAIRE TO THE COMPANY AT:

 